ALL-SOLID-STATE BATTERY
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 requires (Cp/Cn) ≤ {T2/(T1+T2)}. However, the specification does not describe or disclose how to satisfy this requirement. While the specification describes how to measure Cp and Cn, it does not disclose under what conditions the above requirement can be met.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 requires (Cp/Cn) ≤ {T2/(T1+T2)}. However, the specification does not disclose how to enable one of ordinary skill in the art to satisfy this requirement. The specification does not provide any direction in how to enable one to make the invention so that Cp/Cn is no greater than T2/(T1+T2). The quantity of experimentation needed to make or use the invention based on the content of the disclosure is limited, and the experimentation described in the specification does not involve the above relationship. Thus, the experimentation needed to practice the invention is undue, and the specification does not contain sufficient information regarding (Cp/Cn) ≤ {T2/(T1+T2)} of the claim as to enable one skilled in the art to make and use the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20200161628 A1, hereafter Yao) in view of Lee et al. (US 20180287145 A1, hereafter Lee).
Regarding claim 1, Yao teaches an all-solid-state battery comprising:
a positive electrode layer (e.g., “cathode”, [0059]), a solid electrolyte layer (e.g., “solid ion conductor” 110 in Fig. 1, [0064]), and a negative electrode layer (e.g., “anode”, [0059]), wherein the solid electrolyte layer separates the positive electrode layer and the negative electrode layer (See at least: [0059]).
Yao further teaches the negative electrode layer includes a first layer (e.g., 330 in Fig. 3) and a second layer (e.g., 332 in Fig. 3) (See also at least: “multiple layers” in [0059];
the second layer is interposed between the solid electrolyte layer (the 310/312, corresponding to 110/112) and the first layer (e.g., Fig. 3);
the first layer contains a first particle group (“a first active material” particles in the first layer, see, e.g., [0091], [0094]);
the second layer contains a second particle group (“a second active material” particles in the second layer, see, e.g., [0091], [0094]); and
the second particle group has a smaller average particle diameter than the first particle group (e.g., [0094]).
Yao teaches that either the first particle group in the first layer or the second particle group in the second layer contains a silicon material, but does not appear to teach both the first particle group and the second particle group contains a silicon material. However, in the same field of endeavor, Lee discloses that a negative electrode contains a first layer and a second layer, each of the first layer and the second layer may be independently a silicon material, and when the silicon material is used, a high-capacity battery may be obtained ([0017], [0020]). As such, it would have been obvious to one of ordinary skill in the art to have used a silicon material in both the first layer and the second layer as, respectively, the first particle group and the second particle group of Yao, as taught by Lee, for the benefit of achieving a high-capacity battery ([0020], Lee).
Regarding claims 2-3, Yao in view of Lee teaches the all-solid-state battery according to claim 1, and further discloses that the particle sizes in the first layer and the second layer are adjustable (“different particle sizes”, at least [0059], Yao). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have readily arrived at the claimed ratios (i.e., 80% or less, or 60% or less) of an average particle diameter of the second particle group to an average particle diameter of the first particle group through routine optimization (MPEP § 2144.05 II).
Regarding claim 4, Yao in view of Lee teaches the all-solid-state battery according to claim 1, and Lee further discloses a first layer has a thickness of 60 µm ([0048]) and a second layer has a thickness of 110 µm ([0051]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have further incorporated the teachings of Lee into Yao in view of Lee such that the thickness of the first layer and the second layer of Yao in view of Lee are 60 µm (T1 as claimed) and 110 µm (T2 as claimed), respectively, since the change of the thickness of a first layer or a second layer involves merely ordinary capabilities of one skilled in the art. As such, the T2/(T1+T2)=110/(60+110) ≈ 0.65, which is less than 1 as claimed.
As to the claimed (Cp/Cn) ≤ {T2/(T1+T2)}, since the thickness (T1 or T2) is adjustable, as addressed above, one of ordinary skill in the art would have adjusted the thickness to obtain different values of T2/(T1+T2) and arrived at (Cp/Cn) ≤ {T2/(T1+T2)} as claimed, through routine experimentations. Note that Cp and Cn are inherent properties or characteristics of a positive electrode layer or a negative electrode layer. Since Yao in view of Lee teaches the positive electrode layer or the negative electrode layer as claimed, the Cp/Cn is necessarily present even if Yao or Lee does not mention Cp or Cn.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727